Pee Oueiam.
This was action to recover damages for assault and battery. Tbe plaintiff testified tbe defendant struck bim on tbe bead witb a stick or board, and tbat tbe wound inflicted required 'tbe services of a physician. Tbe jury found in favor of tbe plaintiff and assessed bis damages at $500.
An examination of tbe record leads to tbe conclusion tbat tbe case was fairly tried, and tbat there was no prejudicial error in tbe ruling of tbe trial judge sufficient to warrant setting aside tbe verdict and judgment. Tbe result will be upheld.
No error.